TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-07-00342-CR




                               The State of Texas, Appellant

                                              v.

                                  Matthew Roth, Appellee



             FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
         NO. 082110, HONORABLE LINDA ANN RODRIGUEZ, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The State’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                           __________________________________________

                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: November 2, 2007

Do Not Publish